PER CURIAM:
This is an appeal from a Rule 27.26 motion denied after an evidentiary hearing. Movant, Clifton Taylor, was convicted by jury trial of forgery and sentenced to ten years imprisonment. His conviction was affirmed in State v. Taylor, 567 S.W.2d 705 (Mo.App.l978)..
On this appeal, Taylor contends the trial court erred in denying his 27.26 motion on two grounds: (1) he was denied effective assistance of counsel in that his trial counsel failed to move to quash the jury panel on the ground that women were systematically and unconstitutionally excluded from jury service as held in Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979); and (2) trial before a jury selected from such an unrepresentative panel violated appellant’s Sixth and Fourteenth Amendment right to a trial by jury.
The two contentions raised on this appeal are identical to those rejected in Benson v. State, 611 S.W.2d 538 (Mo.App.1980). Taylor was convicted on March 24, 1976, which places this case squarely within the Benson time frame.
The findings of the trial court are not clearly erroneous, no error of law appears, and an extended opinion would have no precedential value. The judgment is therefore affirmed under Rule 84.16(b).